Citation Nr: 1760232	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for right knee pain.

2. Entitlement to service connection for right shoulder pain.

3. Entitlement to service connection for right foot pain.

4. Entitlement to service connection for upper right arm pain.

5. Entitlement to service connection for lower right side pain.

6. Entitlement to service connection for left hand condition.

7. Entitlement to a rating in excess of 10 percent for recurrent tendonitis, right hand.

8. Entitlement to a rating in excess of 20 percent for residuals of lumbar strain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to January 1999 and from February 2010 to April 2010.

This matter comes before the Board of Veterans Appeals (Board) from a January 2012 rating decision in which the RO denied service connection for right knee pain, right shoulder pain, right foot pain, upper right arm pain, lower right side pain, and a left hand condition.  The RO also granted service connection for recurrent tendonitis right hand index finger (previously rated together as hand under Diagnostic Code 5024), denied a compensable rating for recurrent tendonitis, right hand thumb (previously rated together as hand under Diagnostic Code 5024), and denied a compensable rating for residuals of lumbar strain.

In a December 2015 rating decision, the RO granted a 10 percent rating for evaluated of recurrent tendonitis, right hand (previously evaluated as right index finger and right thumb), effective from June 9, 2011; and granted a 20 percent rating for residuals, lumbar strain, effective from June 9, 2011.  

The issue of service connection for right shoulder pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a disability manifested by right knee pain that had an onset in service, or that is otherwise related to service. 

2. The Veteran does not have a disability manifested by right foot pain that had an onset in service, or that is otherwise related to service. 

3. The Veteran does not have a disability manifested by upper right arm pain that had an onset in service, or that is otherwise related to service. 

4. The Veteran does not have a disability manifested by lower right side pain that had an onset in service, or that is otherwise related to service. 

5. The Veteran does not have a disability manifested by left hand condition that had an onset in service, or that is otherwise related to service. 

6. The Veteran's recurrent tendonitis, right (major) hand, has been manifested by pain, stiffness, limited motion, flare-ups, reduced muscle strength, and limited functional ability with repeated use over a period of time; however, objective examination has not shown a gap of more than two inches between the thumb and fingers with the thumb attempting to oppose the fingers, nor has there been a showing of comparable functional impairment or ankylosis of any individual joints.

7. The Veteran's residuals of lumbar strain has been manifested by no more than complaints of pain and objective evidence of limitation of lumbar motion with pain; but did not result in forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; and there has been no objective evidence of related neurological abnormalities.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by a period of active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. A right foot disability was not incurred in or aggravated by a period of active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3. An upper right arm disability was not incurred in or aggravated by a period of active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4. A lower right side disability was not incurred in or aggravated by a period of active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5. A left hand disability was not incurred in or aggravated by a period of active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6. The criteria for a rating in excess of 10 percent rating for recurrent tendonitis, right hand, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5228, 5229 (2017).

7. The criteria for a rating in excess of 20 percent for residuals of lumbar strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2011.
The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in September 2011, June 2014, September 2015, and October 2015.  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained, and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

The Board notes that the Veteran was not scheduled for VA examinations to determine whether she has a right knee disorder, a right foot disorder, an upper right arm disorder, a lower right side disorder, or a left hand disorder, that may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claims for service connection for right knee pain, a right foot pain, upper right arm pain, lower right side pain, or left hand pain, the Board notes that there is no competent evidence of record of a current disability, and the Veteran has not reported or described the nature of this claimed disability nor has she described how this claimed disability may be associated with service.  Thus, even under the low threshold established by McLendon, the Board finds that without any indication of how a current disability of the right knee, right foot, upper right arm, lower right side, or left hand may be associated with service, a VA examination on this issue is not warranted or necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

Finally, neither the Veteran nor her representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection Claims 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends she has right knee pain, right foot pain, upper right arm pain, lower right side pain, and left hand pain, that had an onset during service, in February 2010, and for which she was treated at Fort Sill. 

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, however, the record does not show she has, or has had, a diagnosis of any right knee, right foot, upper right arm, lower left side, or left hand disability at any time during the appeal period.  On a VA examination in September 2011, it was noted that the Veteran stated she did not have any current complaints about her right knee, but did have knee pain while in the military.  The examiner noted that the Veteran did not currently have a diagnosis of any right knee abnormalities, and right knee x-ray was normal.  On another VA examination in September 2011, it was noted that the Veteran stated she did not have any complaints about her feet.  The examiner noted she did not have a diagnosis of any abnormalities of either foot, and x-rays were reported as normal.  The Board concludes that service connection cannot be awarded for right knee pain, right foot pain, upper right arm pain, lower left side pain, or left hand pain.  The competent medical evidence of record is insufficient to show that the Veteran has a right knee disability, a right foot disability, an upper right arm disability, a lower right side disability, or a left hand disability that is related to her service; these claims for service connection must be denied.  Id.; see also Sanchez-Benitez v. West, supra.

Full consideration has been given to the Veteran's own assertions that she has right knee pain, right foot pain, upper right arm pain, lower right side pain, and left hand pain related to service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  If the Veteran, for instance, injured her knee, foot, upper right arm, lower right side, or left hand in service, and had complaints or symptoms thereafter, she would certainly be competent to report the circumstances of any injury as well as her symptoms thereafter.  However, the diagnosis and probable etiology of a chronic knee, foot, upper right arm, lower right side, or left hand disorder is not subject to lay diagnosis as it requires analysis of diagnostic studies such as x-rays or computed tomography scans and knowledge of the musculoskeletal system and various disorders that affect this system.  Accordingly, the Veteran, as a lay person, is not competent to report she has any such disorders related to service.  Id.; 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a). 

The preponderance of the evidence is therefore against the claims of service connection for right knee pain, right foot pain, upper right arm pain, lower right side pain, and left hand pain, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Recurrent Tendonitis, Right Hand

The Veteran's service-connected right hand disability was initially evaluated (in a May 1999 rating decision) as recurrent tendonitis of the right hand, but later (in the January 2012 rating decision, now on appeal) separated out as recurrent tendonitis of the right index finger and of the right thumb.  In the most recent rating decision dated in January 2015, however, the RO granted a 10 percent rating for recurrent tendonitis, right hand, (inclusive of the right index finger and thumb) effective from June 9, 2011, pursuant to DCs 5003-5229, which rates limitation of motion of the index or long finger.  38 C.F.R. § 4.71a.  

Under DC 5229 a maximum 10 percent rating is warranted when there is limitation of motion with a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The Board also notes that DC 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  A maximum 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.

All other compensable ratings under the diagnostic codes related to the hands and fingers require ankylosis of individual or multiple digits.

If the disability is noncompensable under the appropriate diagnostic code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id.

Review of the record shows that on a VA examination in September 2011, the diagnosis was listed as tenosynovitis in the right hand, diagnosed in 1998.  It was noted that the Veteran's right hand was her dominant hand.  She reported pain and stiffness in her hand, including when she had flare-ups.  On examination it was noted that there was limitation of motion or evidence of painful motion in all fingers and the thumb of the right hand.  There was a gap of less than 1 inch between the thumb and the fingers of her right hand, and she had pain when she tried to move her thumb to touch her fingers at less than 1 inch.  She also had a gap between the tip of her right index finger and the big crease across her hand that was less than 1 inch, with pain when she tried to close the gap further.  The examiner noted no limitation of extension or evidence of painful motion for the index finger.  The examiner noted that range of motion of the Veteran's fingers was variable and inconsistent and did not follow any anatomic patter of limitation the examiner had encountered, noting that the Veteran reported pain with any movement of the fingers which appeared out of proportion with the objective findings.  It was noted that she had no additional loss of range of motion or function after 3 repetitions, and no functional loss or functional impairment of any of the fingers or thumbs.  She had no pain or tenderness to palpation of any joints or soft tissue in her hand, fingers, or thumb.  No ankylosis was noted.  Reduced muscle strength was noted in the right hand, and the Veteran had only movement against gravity but not against any resistance.  An x-ray of the right hand showed no abnormalities.

On a VA examination in September 2015, it was noted that the Veteran had tenosynovitis of the right hand, and was service-connected for the right thumb and index finger.  She reported increasing pain and described flare-ups in the right hand involving throbbing for 20-30 seconds, with repetitive motion, that was relieved with rest and Motrin.  She reported functional impairment, including pain with stiffness.  There was no gap between the pad of the thumb and the fingers, but there was a 1.5 centimeter (cm.) gap between the index finger and the proximal transverse crease of the hand, and a 1 cm. gap between the long finger and the proximal transverse crease of the hand.  She had pain with use of the hand, but the pain did not result in or cause functional loss.  There was localized tenderness of the thenar area and extensor thumb.  It was noted that she had no additional loss of range of motion or function after 3 repetitions.  The examiner opined that her pain, fatigue, weakness, and lack of endurance in the right hand significantly limited her functional ability with repeated use over a period of time.  Slightly reduced muscle strength was noted in the Veteran's right hand grip.  No ankylosis was noted.  An x-ray of the right hand revealed no abnormal findings.  It was noted that her service-connected right hand disability did not affect her ability to work.

On a VA examination in October 2015, the Veteran continued to report right hand pain as well as flare-ups which involved her hand swelling and hurting to touch all the time.  She described functional impairment involving not being able to use her hand due to pain.  There was a 2 cm. gap between the pad of the thumb and the fingers, between the index finger and the proximal transverse crease of the hand, and between the long finger and the proximal transverse crease of the hand.  Examination revealed limited range of motion in the fingers and thumb, with pain on finger flexion, extension, and opposition with the thumb that caused functional loss, and she reported she was unable to grasp a can.  The Veteran had pain with use of the hand, and pain to palpation of the fingers and hand, and was unable to perform repetitive use testing due to pain.  The examiner could not opine as to functional limits during a flare-up without resorting to mere speculation, noting she was not examined during a flare-up.  Muscle strength testing revealed a significant reduced right hand grip.  No ankylosis was noted.  The examiner opined that the Veteran's service-connected right hand disability did affect her ability to work in that she was unable to use the right hand due to chronic tendonitis.  

On a VA examination in October 2017, primarily conducted to assess the Veteran's reported right wrist condition, the diagnosis was listed as tendonitis of the right hand/thumb.  The Veteran reported that her right hand throbbed and that she could not use the right hand.  She also reported flare-ups when using her right hand.  The examiner was unable to test the range of motion of the right hand, noting that the Veteran held her hand in a rigid position and would not let the examiner move the hand or touch it.  The examiner indicated there was no gap between the pad of the thumb and the fingers or between the finger and the proximal transverse crease of the hand on maximal finger flexion.  Examination revealed pain on finger flexion, opposition with the thumb, and finger extension, and pain with use of the hand.  There was severe tenderness on the right hand.  The Veteran would not move her hand and therefore she was unable to perform repetitive use testing.  The examiner opined that pain, weakness, fatigability, and incoordination, did not limit functional ability with flare-ups or with repeated use over a period of time, noting that the Veteran was not being examined during a flare-up.  The Veteran was noted to have full muscle strength in the right hand.  No ankylosis was noted.  The examiner opined that the Veteran's service-connected right hand disability did not affect her ability to work.  The examiner noted there was no objective evidence of pain when the right hand was used in non-weight bearing motion.  

As noted above, the maximum schedular rating under DCs 5003-5229 for the Veteran's service-connected recurrent tendonitis, right hand, is 10 percent.  An increased 20 percent rating would be warranted under DC 5228 for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In that regard, while objective examinations has shown reduced muscle strength in the right hand, reduced right hand grip, and limited motion of the right fingers and thumb with pain, at no time was there a finding of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, even considering pain on motion and resulting functional limitations.  Rather, objective examination revealed a gap between the thumb and fingers of the right hand ranging from none to less than 1 inch (2.5 cm) to 2 cm.  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected right hand disability is not warranted under DC 5228.  

In considering whether a higher rating would be warranted based on functional limitations, the Board notes that the objective findings and assessments of the functional impairment to the right hand have varied somewhat during the course of the appeal, as noted on the VA examinations in 2011, 2015, and 2017.  Although the competent medical evidence reflects that pain was shown at the end ranges of motion and the Veteran reported pain on motion, the Board finds that functional impairment due to pain has already been considered in the assignment of the current 10 percent rating under DC 5229, in the absence of compensable limitation of motion.  Additionally, while a VA examiner in September 2015 noted that pain, fatigue, weakness, and lack of endurance in the Veteran's right hand significantly limited her functional ability with repeated use, that same VA examiner noted that the Veteran had no additional loss of range of motion or function after 3 repetitions, and another VA examiner in October 2015 found no additional loss of range of motion or function after 3 repetitions and no functional loss or functional impairment of any of the fingers or thumbs.  Moreover, the VA examiner in October 2015 could not opine as to functional limits during a flare-up without resorting to mere speculation, noting she was not examined during a flare-up.  Accordingly, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the limited motion and related functional impairment of the Veteran's service-connected right hand disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has also considered the Veteran's statements regarding the symptoms of her right hand disability.  Review of the record shows she has reported right hand pain, stiffness, and flare-ups, as well as inability to use the right hand.  The Veteran's statements are competent evidence as to her symptoms, and her statements are credible to the extent that they are consistent with the medical evidence of the record.  The Board has also considered whether a higher rating could be assigned under different diagnostic codes, but notes there have been no findings of ankylosis.  

The Board therefore concludes that the competent evidence of record preponderates against the grant of a rating in excess of 10 percent for the service-connected recurrent tendonitis, right hand, at any time during the appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



2. Residuals of Lumbar Strain

The Veteran's residuals of lumbar strain have been rated as 20 percent disabling pursuant to DCs 5242 - 5237.  

DC 5237 pertains to lumbosacral strain and DC 5242 pertains to degenerative arthritis; both diagnostic codes are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5237, 5242.

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

Review of the record shows that on a VA examination in June 2014, it was noted that after range of motion examination, the Veteran experienced obvious discomfort to the lower back and sacroiliac areas and was unable to tip toe and heel walk due to pain.  The assessment was that the Veteran had chronic, increasing duration, predominantly axial back pain with features of back strain.  There were no findings or radiculopathy or stenosis.  An x-ray revealed mild degenerative changes of the lumbar spine.  It was noted that the Veteran worked a sedentary job in customer service, talking on the phone, and had this job for at least 10 years.  

On a VA examination in September 2015, the diagnosis was lumbosacral strain.  It was noted that the Veteran reported her back was getting worse with pain and standing 30 minutes or sitting for an hour without changing positions.  She reported decreased motion of 50 percent with flare-ups.  She also complained of aching with repetitive motion.  Range of motion testing revealed flexion to 80 degrees and extension to 20 degrees.  Right and left lateral flexion and rotation were to 30 degrees (full), but with pain on range of motion.  Pain was noted on the examination but did not cause functional loss.  There was no evidence of pain with weight-bearing, and no objective evidence of tenderness.  Repetitive use testing did not result in additional loss of function or range of motion.  The examiner opined that pain, fatigue, and lack of endurance, significantly limited the Veteran's functional ability with repeated use over a period of time.  The examiner also opined that this resulted in forward flexion limited to 40 degrees, extension limited to 10 degrees, and right and left lateral flexion and rotation limited to 15 degrees.  Additional factors contributing to her disability included interference with sitting and standing, and avoiding stairs.  Muscle strength, reflex, and sensory testing were normal, and no radiculopathy was noted.  The examiner noted that the Veteran did not have IVDS (intervertebral disc syndrome) and episodes requiring bed rest.  There was a negative straight let raising test bilaterally.  Imaging studies showed she had arthritis of the thoracolumbar spine.  The examiner opined that the Veteran's thoracolumbar condition did impact her ability to work because she had to limit standing to 30 minutes, limit sitting to one hour, and avoid the stairs.  

Upon review of the competent medical evidence, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected residuals of lumbar strain.  In that regard, the evidence does not demonstrate forward flexion 30 degrees or less.  With regard to limitation of motion, the Board concludes that the objective findings for flexion do not approximate the criteria for a 40 percent rating, even considering the effects of pain and other factors.  Thus, based on the foregoing, the Board finds that the criteria for a higher rating for the service-connected lumbar strain disability have not been met or approximated at any time, and that the Veteran's service-connected lumbar spine disorder has never been manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 20 percent rating.  38 C.F.R. § 4.7.  The Board has considered the Veteran's complaints of low back pain and reported limits, as well as potential additional limitation of functioning resulting therefrom.  On the VA examination in 2015, the Veteran reported that during the flare-ups she experienced decreased motion, and the examiner noted that repetitive use testing did not result in additional loss of function or range of motion.  The examiner also opined that pain, fatigue, and lack of endurance, significantly limited the Veteran's functional ability with repeated use over a period of time, and opined that this resulted in forward flexion limited to 40 degrees.  Accordingly, there is insufficient objective evidence to conclude that the Veteran's back pain and other symptoms have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, supra.  The Board also notes there has been no objective evidence of other related neurological abnormalities.

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent for the service-connected lumbar disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, supra.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right knee pain is denied.

Service connection for right foot pain is denied.

Service connection for upper right arm pain is denied.

Service connection for lower right side pain is denied.

Service connection for left hand condition is denied.

A rating in excess of 10 percent for recurrent tendonitis, right hand is denied.

A rating in excess of 20 percent for residuals of lumbar strain is denied.


REMAND

The Veteran contends that her constant shoulder pain is due to her time in the military.  She reported she rejoined the military in February 2010, and while in boot camp she injured her shoulder carrying extremely heavy equipment on her body, and mainly on her right side because she is right-handed.  She indicated she had to change her job after boot camp because she was not able to perform up to standards.  

Private treatment records show that in April 2010, the Veteran was seen for a report of right shoulder pain since back from boot camp three weeks prior, and she reported no specific injury.  The assessment was AC (acromioclavicular) sprain/strain.  In May 2010, she again complained of right shoulder pain, and the assessment was AC joint sprain.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, supra.  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with her service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of any current right shoulder disorder, to include whether such disorder had an onset in or is otherwise related to her active service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain copies of any recent VA and/or private treatment for her right shoulder.  Negative replies should be requested.

2. After all available and additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to determine the nature and probable etiology of any right shoulder condition.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any right shoulder condition had an onset in service or is causally related to service, to include the Veteran's report of injuring her shoulder carrying extremely heavy equipment.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

3. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


